COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


HUNAN IMPERIAL RESTAURANT AND
 FIRSTLINE NATIONAL INSURANCE
 COMPANY
                                                 MEMORANDUM OPINION *
v.   Record No. 1990-98-4                             PER CURIAM
                                                   JANUARY 26, 1999
HAN TRUNG LAM


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Benjamin J. Trichilo; Trichilo, Bancroft,
           McGavin, Horvath & Judkins, on briefs), for
           appellants.

           (John R. Severino; Portner & Shure, on
           brief), for appellee.



     Hunan Imperial Restaurant and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in finding that employer failed

to prove that Han Trung Lam ("claimant") was able to return to

his pre-injury employment as of January 30, 1998.      Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground

of change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   The commission's findings are binding and

conclusive upon us, unless we can say as a matter of law that

employer proved that claimant was fully able to perform the

duties of his pre-injury employment.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).
     In denying employer's application, the commission found as

follows:
           [O]n January 30, 1998, Dr. [Jahan] Joubin
           merely advised the claimant to perform range
           of motion exercises and "return to pre-injury
           activity." The fact that [claimant] was
           allowed to return to pre-injury activity does
           not necessarily mean that he was capable of
           performing all the duties of his pre-injury
           work. Dr. Joubin did not specifically
           address work status, and gave no specific
           opinion that the claimant was able to perform
           all the duties of his pre-injury work, or
           that he could work without any limitations or
           restrictions.
                Moreover, we note that Dr. [Charles C.]
           Young's March 31, 1998, examination and
           evaluation was much more comprehensive than
           the examination described in Dr. Joubin's
           January 30, 1998, office note. Further, we
           observe that Dr. Young is a specialist in the
           field of physical medicine and
           rehabilitation. Dr. Young specifically
           opined that the claimant "still cannot
           function well as a restaurent [sic] cook."
           We find Dr. Young's opinion persuasive, due
           to the fact that he performed a comprehensive
           evaluation, and the fact that he is a
           specialist in the field of physical medicine
           and rehabilitation.


     The commission articulated legitimate reasons for concluding


                                - 2 -
that Dr. Joubin's medical records failed to address the issue of

whether claimant was able to perform all of the duties of his

pre-injury work as a cook.   In light of these reasons, the

commission was entitled to conclude that Dr. Joubin's opinions

did not constitute sufficient evidence to prove that claimant was

capable of carrying out all of the duties of his pre-injury work.

While we have stated that the opinion of the treating physician

is entitled to great weight, Pilot Freight Carriers, 1 Va. App.

at 439, 339 S.E.2d at 572, the law does not require that the

treating physician's opinion be accepted over that of others.

Moreover, "[m]edical evidence is not necessarily conclusive, but

is subject to the commission's consideration and weighing."
Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).   Thus, the commission was entitled to

accept the opinion of Dr. Young, which supported the commission's

finding that claimant was not able to return to the duties of his

pre-injury work.

     Because the medical evidence was subject to the commission's

factual determination, we cannot find as a matter of law that the

evidence proved that as of January 30, 1998, claimant was capable

of returning to his pre-injury employment.   Accordingly, we

affirm the commission's decision.

                                                         Affirmed.




                               - 3 -